EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-169568, 333-100842, 333-72990, and 333-109962) and the Registration Statement on Form S-3 (No. 333-54006) pertaining to the Daktronics, Inc. 401(k) Plan of our report dated October 25, 2011, with respect to the financial statements and schedule of the Daktronics, Inc. 401(k) Plan included in this Annual Report (Form 11-K) for the year ended April 30, 2011. /s/ Ernst & Young LLP Minneapolis, Minnesota October 25, 2011
